DETAILED ACTION
This office action is in response to the application filed on 07/19/2019. Claims 1-3, 5-12, 14-16, 18-20, 23, 26, 29-30, 32 and 34-36 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number GB: 1700901.0 filed on 01/19/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination the term “substantially” will be interpreted as one-dimensional shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-12, 16, 18, 20, 26 29-30, 32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2017/0003392) in view of Davies (US 2012/0050528).

	Regarding claim 1, Bartlett discloses the following claim limitations: a light detection and ranging, "LIDAR", system arranged to scan a scene, the system comprising: a light source arranged to output light having a first characteristic (Bartlett, paragraph 87 discloses a LIDAR system includes at least one illumination source to illuminate a digital micro-mirror device with coherent light; and a processor coupled to display diffraction patterns using the digital micro-mirror device. The LIDAR system also includes at least one detector configured to detect light reflected from objects in a field of view illuminated by a light beam pattern formed due to the illuminating of the diffraction patterns displayed using the digital micro-mirror device; in addition paragraph 48 discloses a diffractive characteristic of a DMD),
 a spatial light modulator, "SLM", arranged to receive the light from the light source and output spatially-modulated light in accordance with computer-generated holograms represented on the spatial light modulator (Bartlett, paragraph 36 discloses spatial light modulators having digital micro-mirror devices (DMDs), a reflective spatial light modulator; in addition paragraph 49 discloses the DMD is acting as a hologram display. The hologram pattern can cause a beam or beams. The beams can result in reflections from objects located at distances from a few centimeters to one hundred meters or up to several hundred meters from the DMD and illumination source),
a holographic controller arranged to output a plurality of computer-generated holograms to the spatial light modulator (Bartlett, paragraph 58 discloses the processor 1011couples to a digital DMD controller circuit 1003. Digital DMD controller circuit 1003 is another digital video processing integrated circuit. In an example, digital DMD controller circuit 1003 is a customized integrated circuit or an application specific integrated circuit (ASIC),
a light detector arranged to receive light having the first characteristic from the scene and output a light response signal (Bartlett, paragraphs 33 and 58 the photodetector 111 receives reflective light pulses… the integrated circuits 1011, 1003 and 1015 cause the DMD 1001 and the optical components 1014, 1007 to output the diffracted light). 
wherein the plurality of computer-generated holograms comprise a first plurality of computer-generated holograms arranged to provide a first scan within the scene and a second plurality of computer-generated holograms arranged to provide a second scan within the scene (Bartlett, paragraph 62 discloses the diffraction patterns displayed at the DMD can be changed and illuminated in a sequence to create a scan pattern at different points in the field of view; in addition paragraph 58 discloses the processor 1011couples to a digital DMD controller circuit 1003. Digital DMD controller circuit 1003 is another digital video processing integrated circuit. In an example, digital DMD controller circuit 1003 is a customized integrated circuit or an application specific integrated circuit (ASIC)… Bartlett, paragraphs 33 and 58 the photodetector 111 receives reflective light pulses… the integrated circuits 1011, 1003 and 1015 cause the DMD 1001 and the optical components 1014, 1007 to output the diffracted light).
	Bartlett does not explicitly disclose the following claim limitations: wherein each computer-generated hologram is arranged to form a corresponding light footprint within the scene and the holographic controller is further arranged to change the position of the light footprint within the scene.
	However, in the same field of endeavor Davies discloses more explicitly the following: wherein each computer-generated hologram is arranged to form a corresponding light footprint within the scene and the holographic controller is further arranged to change the position of the light footprint within the scene (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Bartlett with Davies to create the Lidar system of Bartlett with controlling the location/position of the light footprint.
	The reasoning being to provide a system which is capable of determining the location of a module or surface geometry of a part by using photogrammetry to determine the locations in space of optical beams themselves as they are projected from a module or reflect from a part which does not require physical contact or visualization of the module or part (Davies, paragraph 5).

	Regarding claim 2, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 wherein the first plurality of computer- generated holograms and second plurality of computer-generated holograms are interleaved (Bartlett, paragraph 51 discloses FIG. 8C is an illustration showing the resulting holographic image that results from a laser illumination of the DMD array of FIG. 8B).

	Regarding claim 3, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 wherein the first scan is a scan of a first area of the scene and the second scan is a scan of a second area of the scene spatially separated from the first area (Bartlett, paragraphs 63-64 discloses At least one detector senses reflected light. Objects in the field of view illuminated by the scan pattern reflect the light back to the detector. This example uses multiple detectors 1221, 1223, 1225, and 1227… a single detector can scan different portions of the field of view and sense reflections due to different patterns. A single detector can capture reflections from different parts of the scan pattern with time division).

       Regarding claim 5, Bartlett and Davies discloses a LIDAR system as claimed in claim 3 wherein the plurality of computer-generated holograms are arranged to scan the first area and second area by moving spatially- modulated light back and forth between the first area and second area (Bartlett, paragraphs 31 and 63-64 a rotating mount 106 rotates mirror 103 so that the laser beam movably travels across the field of view… At least one detector senses reflected light. Objects in the field of view illuminated by the scan pattern reflect the light back to the detector. This example uses multiple detectors 1221, 1223, 1225, and 1227… a single detector can scan different portions of the field of view and sense reflections due to different patterns. A single detector can capture reflections from different parts of the scan pattern with time division).

	Regarding claim 6, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 wherein the first plurality of computer- generated holograms arranged to perform the first scan are arranged to form a light footprint at a plurality of random positions within the scene (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).

	Regarding claim 7, Bartlett and Davies discloses a LIDAR system as claimed in claim 6 wherein the first scan is continuous (Bartlett, paragraph 3 discloses a scan such as a raster scan can illuminate a scene in a continuous scan fashion).

	Regarding claim 8, Bartlett and Davies discloses a LIDAR system as claimed in claim 6 wherein the second plurality of computer- generated holograms are arranged to perform the second scan of an area within the scene (Bartlett, paragraphs 31 and 63-64 a rotating mount 106 rotates mirror 103 so that the laser beam movably travels across the field of view… At least one detector senses reflected light. Objects in the field of view illuminated by the scan pattern reflect the light back to the detector. This example uses multiple detectors 1221, 1223, 1225, and 1227… a single detector can scan different portions of the field of view and sense reflections due to different patterns. A single detector can capture reflections from different parts of the scan pattern with time division).

	Regarding claim 9, Bartlett and Davies discloses a LIDAR system as claimed in claim 8 wherein the area is determined based on a property of the light response signal in response to the first scan (Bartlett, paragraph 49 discloses system can use the diffraction properties of the laser and the DMD to form arbitrary patterns at the far field image plane).

	Regarding claim 10, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 the first scan is a scan in a first direction and the second scan is a scan in a second direction (Bartlett, paragraphs 31 and 63-64 a rotating mount 106 rotates mirror 103 so that the laser beam movably travels across the field of view… At least one detector senses reflected light. Objects in the field of view illuminated by the scan pattern reflect the light back to the detector. This example uses multiple detectors 1221, 1223, 1225, and 1227… a single detector can scan different portions of the field of view and sense reflections due to different patterns. A single detector can capture reflections from different parts of the scan pattern with time division).

	Regarding claim 11, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window i.e. this scan be done for multiple areas as outlined above in claim 1).

	Regarding claim 12, Bartlett and Davies discloses a LIDAR system as claimed in claim 11 wherein the first light footprint has a substantially one-dimensional shape extending in a second direction and the second light footprint has a substantially one-dimensional shape extending in a first direction (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).

	Regarding claim 16, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 comprising first and second light sources configured to output light of different wavelengths to the SLM (Bartlett, paragraphs 63-64 discloses At least one detector senses reflected light. Objects in the field of view illuminated by the scan pattern reflect the light back to the detector. This example uses multiple detectors 1221, 1223, 1225, and 1227… in addition Davies paragraph 35 discloses the wavelength of the light is in the range of 10 nm to 1 mm. In still another embodiment, the wavelength of the light is in the range of 10 nm to 100 nm. In yet another embodiment, the wavelength of the light is in the range of 100 nm to 100 .mu.m. In still another embodiment, the wavelength of the light is in the range of 100 .mu.m to 1 mm).

	Regarding claim 18, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 wherein the light footprint, or a parameter or element associated with the plurality of computer-generated holograms that form the light footprint, is based on a received signal (Bartlett, paragraph 36 discloses spatial light modulators having digital micro-mirror devices (DMDs), a reflective spatial light modulator; in addition paragraph 49 discloses the DMD is acting as a hologram display. The hologram pattern can cause a beam or beams. The beams can result in reflections from objects located at distances from a few centimeters to one hundred meters or up to several hundred meters from the DMD and illumination source; in addition Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).

	Regarding claim 20, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 , wherein the light footprint, or the parameter associated with the plurality of computer-generated holograms that form the light footprint, is determined so as to focus the light footprint at a distance corresponding to a distance range (Bartlett, paragraph 36 discloses spatial light modulators having digital micro-mirror devices (DMDs), a reflective spatial light modulator; in addition paragraph 49 discloses the DMD is acting as a hologram display. The hologram pattern can cause a beam or beams. The beams can result in reflections from objects located at distances from a few centimeters to one hundred meters or up to several hundred meters from the DMD and illumination source; in addition Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).

	Regarding claim 26, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 (Bartlett, paragraph 36 discloses a DMD reflects light and each micro-mirror has an ON state and an OFF state, the DMD acts as a binary amplitude modulator).

	Regarding claim 29, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window).

	Regarding claim 30, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 and wherein the second holographic data comprises a grating function (Bartlett, paragraph 46 discloses the two-dimensional array of micro-mirrors in a DMD can act as a diffraction grating; in addition Bartlett, paragraph 48 discloses A focal lenses 707 and 708 collect the output light and provides an afocal lens correction to illuminate a larger field of view than can be illuminated in a “lens less” system).

	Regarding claim 32, Bartlett and Davies discloses a LIDAR system as claimed in claim 1 reflected from the object (Bartlett, paragraph 30 discloses  Distance to the objects can be determined using time-of-flight computations; in addition paragraph 49 discloses the DMD is acting as a hologram display. The hologram pattern can cause a beam or beams. The beams can result in reflections from objects located at distances from a few centimeters to one hundred meters or up to several hundred meters from the DMD and illumination source).

	Regarding claim 34, Bartlett and Davies discloses a lamp unit comprising the LIDAR system of claim 1 (Bartlett, paragraph 41 discloses illumination source for a conventional projector is at pupil position LAMP. The ON pupil position is adjacent and above the LAMP pupil position. The FLAT pupil position is adjacent and above the LAMP pupil position, and the OFF pupil position is adjacent and above the FLAT pupil position).

	Regarding claim 35, Bartlett and Davies discloses a vehicle comprising the LIDAR system of claim 1 (Bartlett, paragraph 4 discloses Vehicles use LIDAR navigation and collision avoidance systems. Autonomous vehicles and mobile robots use LIDAR).

	Regarding claim 36, Bartlett and Davies discloses a method for scanning a scene using LIDAR, the method comprising: providing light having a first characteristic (Bartlett, paragraph 87 discloses a LIDAR system includes at least one illumination source to illuminate a digital micro-mirror device with coherent light; and a processor coupled to display diffraction patterns using the digital micro-mirror device. The LIDAR system also includes at least one detector configured to detect light reflected from objects in a field of view illuminated by a light beam pattern formed due to the illuminating of the diffraction patterns displayed using the digital micro-mirror device; in addition paragraph 48 discloses a diffractive characteristic of a DMD),
 receiving the light having the first characteristic on a spatial light modulator; providing a plurality of computer-generated holograms to the spatial light modulator and representing the plurality of computer-generated holograms on the spatial light modulator (Bartlett, paragraph 36 discloses spatial light modulators having digital micro-mirror devices (DMDs), a reflective spatial light modulator; in addition paragraph 49 discloses the DMD is acting as a hologram display. The hologram pattern can cause a beam or beams. The beams can result in reflections from objects located at distances from a few centimeters to one hundred meters or up to several hundred meters from the DMD and illumination source),
outputting spatially-modulated light having the first characteristic from the spatial light modulator in accordance with the plurality of computer-generated holograms to provide a light footprint within the scene (Davies, paragraphs 33 and 72 discloses The directions of the optical pattern beams 25 depend on the spacing of the element and the wavelength of the light so that the element causes the light wave to change direction… a single beam is emitted from the laser diode, it passes through the semi-transparent windows where a footprint or spot is visible from the light diffusely scattering off each window),
 the plurality of spatially-modulated holograms changing a position of the light footprint within the scene; and  6receiving light having the first characteristic from the scene at a light detector and outputting a light response signal from the light detector (Bartlett, paragraphs 33 and 58 the photodetector 111 receives reflective light pulses… the integrated circuits 1011, 1003 and 1015 cause the DMD 1001 and the optical components 1014, 1007 to output the diffracted light),
wherein the plurality of computer-generated holograms comprise a first plurality of computer-generated holograms that provide a first scan within the scene and a second plurality of computer-generated holograms that provide a second scan within the scene (Bartlett, paragraph 62 discloses the diffraction patterns displayed at the DMD can be changed and illuminated in a sequence to create a scan pattern at different points in the field of view; in addition paragraph 58 discloses the processor 1011couples to a digital DMD controller circuit 1003. Digital DMD controller circuit 1003 is another digital video processing integrated circuit. In an example, digital DMD controller circuit 1003 is a customized integrated circuit or an application specific integrated circuit (ASIC)… Bartlett, paragraphs 33 and 58 the photodetector 111 receives reflective light pulses… the integrated circuits 1011, 1003 and 1015 cause the DMD 1001 and the optical components 1014, 1007 to output the diffracted light).


Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2017/0003392) in view of Davies (US 2012/0050528) and in further view of Watnik (US 2016/0245902).

Regarding claim 14, Bartlett and Davies discloses the claimed invention as outlined above in claim 1.
 	Bartlett and Davies do not explicitly disclose the following claim limitations: wherein the spatially modulated light output by the SLM is encoded with a code that is unique to the LIDAR system.
	However, in the same field of endeavor Watnik discloses more explicitly the following: wherein the spatially modulated light output by the SLM is encoded with a code that is unique to the LIDAR system (Watnik, paragraph 23 discloses optics A 50 expands the beam to match the size of a standard spatial light modulator (“SLM”) 20. The SLM 20 is encoded with a phase and/or amplitude to shape the laser beam wavefront).  
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Bartlett and Davies with Watnik to create the system of Bartlett and Davies as outlined above with encoding SLM.
The reasoning being is for masking an undesirable feature in a field of view and/or for illuminating a target of interest in a field of view using a lidar camera and a spatial light modulator (Watnik, paragraph 3).

	Regarding claim 15, Bartlett, Davies and Watnik discloses a LIDAR system as claimed in claim 14 wherein the spatially modulated light output by the SLM is encoded by modulation of the light amplitude (Watnik, paragraph 23 discloses optics A 50 expands the beam to match the size of a standard spatial light modulator (“SLM”) 20. The SLM 20 is encoded with a phase and/or amplitude to shape the laser beam wavefront). 

  

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2017/0003392) in view of Davies (US 2012/0050528) and in further view of Gammenthaler (US 20110026007).

Regarding claim 19, Bartlett and Davies discloses the claimed invention as outlined above in claim 18.
	Bartlett and Davies do not explicitly disclose the following claim limitations: wherein the received signal provides an indication of at least one of: vehicle speed; ambient conditions; weather conditions; traffic conditions and other driving parameters.
	However, in the same field of endeavor Gammenthaler discloses more explicitly the following: wherein the received signal provides an indication of at least one of: vehicle speed; ambient conditions; weather conditions; traffic conditions and other driving parameters (Gammenthaler, paragraph 38 discloses Vehicle inputs 108 may include an indication from the vehicle to the Lidar measurement device 10 of the speed of the patrol vehicle 30). 
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Bartlett and Davies with Gammenthaler to create the system of Bartlett and Davies as outlined above a Lidar measurement device indicating a speed of a vehicle.
	The reasoning being is to provide radar systems are capable of a high degree of accuracy with regard to vehicle speed measurements in environments having one target vehicle (Gammenthaler, paragraph 3).


Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (US 2017/0003392) in view of Davies (US 2012/0050528) and in further view of Kaiser (US 2013/0182239).

Regarding claim 17, Bartlett and Davies discloses the claimed invention as outlined above in claim 1.
 Bartlett and Davies do not explicitly disclose the following claim limitations: an angular magnification system arranged to magnify the angular deflection of the spatially-modulated light from the spatial light modulator, wherein the angular magnification system is arranged to receive the spatially modulated light at a first angle and output the spatially modulated light at a second angle, wherein the second angle is greater than the first angle.
However, in the same field of endeavor Kaiser discloses more explicitly the following:
an angular magnification system arranged to magnify the angular deflection of the spatially-modulated light from the spatial light modulator, wherein the angular magnification system is arranged to receive the spatially modulated light at a first angle and output the spatially modulated light at a second angle, wherein the second angle is greater than the first angle (Kaiser, paragraph 24 discloses “the lidar imager 310 includes magnifying and/or filtering optics 30 (one or more lenses and/or mirrors) for increasing the deflection of the light beams and/or suppressing undesired diffraction orders” i.e. receiving light at various angles is outlined above claims 1 and 5 where the sensors are spatially arranged at different angles).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Bartlett and Davies with Kaiser to create the system of Bartlett and Davies as outlined above with the lidar imager 310 including magnifying and/or filtering optics 30 (one or more lenses and/or mirrors) for increasing the deflection of the light beams
	The reasoning being is that the system can easily be tuned or reconfigured by appropriate programming the SLM (Kaiser, paragraph 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481